NUMBER 13-14-00080-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

THOMAS BOWIE,                                                                            Appellant,

                                                   v.

SILVIA LOPEZ,                                       Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 1
                    of Travis County, Texas.
____________________________________________________________

                              MEMORANDUM OPINION

                  Before Justices Garza, Benavides, and Perkes
                       Memorandum Opinion Per Curiam

        Appellant, Thomas Bowie, attempted to perfect an appeal from a judgment entered

by the County Court No. 1 of Travis County, Texas, in cause number C-1-CV-13-005726.1

Judgment in this cause was signed on July 15, 2013. A motion for new trial was filed on

August 21, 2013, and notice of appeal was filed on December 17, 2013.


1This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a docket
equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West
2005).
       On March 11, 2014, the Clerk of this Court notified appellant this his notice of

appeal was defective so that steps could be taken to correct the defect, if it could be done.

Appellant was advised that, if the defect was not corrected within ten days from the date

of receipt of this Court’s letter, the appeal would be dismissed. Appellant has not filed a

response to the Court’s notice.

       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

has been filed, notice of appeal shall be filed within ninety days after the judgment is

signed. TEX. R. APP. P. 26.1(a).

       Appellant’s motion for new trial was due on August 14, 2013. See TEX. R. CIV. P.

329b(a). The motion for new trial was untimely because it was filed on August 21, 2013.

Therefore, appellant’s notice of appeal was due to have been filed on or before August

14, 2013. See TEX. R. APP. P. 26.1(a). Appellant did not file his notice of appeal until

December 17, 2013.

       The Court, having examined and fully considered the documents on file,

appellant’s failure to timely perfect his appeal, and appellant’s failure to respond to this

Court’s notice, is of the opinion that the appeal should be dismissed for want of

jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a)(c).

                                                         PER CURIAM


Delivered and filed the
10th day of April, 2014.

                                              2